1

2

3

4

5

6

7

8

9

10

11                      UNITED STATES DISTRICT COURT

12                     EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA,         No.   2:19-cr-00150-JAM
15             Plaintiff-Appellee,
16        v.                           ORDER AFFIRMING JASON A. TOBEY’S
                                       CONVICTION AND SENTENCING
17   JASON A. TOBEY,
18             Defendant-Appellant.
19

20       In October 2018, the United States charged Jason Tobey with

21   a Class B misdemeanor: threatening or intimidating a forest

22   officer engaged in the performance of his official duties.

23   Compl. ¶ 9 (citing 36 CFR 261.3(c)), ECF No. 2.    Tobey retained

24   counsel and entered a plea of not guilty.   Sept. 25, 2018 Min.

25   Order, ECF No. 1; March 6, 2019 Min. Order, ECF No. 6.      The

26   magistrate judge held a one-day bench trial, then allowed parties

27   to file closing briefs.   May 13, 2019 Min. Order., ECF No. 13;

28   May 24, 2019 Order; see also Brief by Jason A. Tobey, ECF No. 21;
                                      1
1    Brief by USA, ECF No. 22.     After considering the parties’ briefs

2    and the evidence presented at trial, the Court found Tobey guilty

3    of violating 36 CFR 261.3(c).     Decision and Judgment at 7, ECF

4    No. 27.   It sentenced him to a 24-month term of unsupervised

5    probation and ordered him to pay a $500 fine.     Id.

6         Tobey appealed his conviction to the district court.1     ECF

7    No. 25.   Upon Tobey’s appeal, the Court appointed appellate

8    counsel from the Federal Defender’s Office.     Sept. 9, 2019 Order,

9    ECF No. 28.   Tobey argues the district court should vacate his

10   conviction for four reasons: (1) the magistrate judge abused its

11   discretion when it denied Tobey’s pretrial motion to substitute

12   counsel; (2) the magistrate judge violated the Criminal Justice

13   Act when he declined to determine whether Tobey was eligible for

14   appointed counsel; (3) Tobey’s trial counsel was constitutionally

15   ineffective; and (4) Tobey’s waiver of his right to testify was

16   not knowing, intelligent, and voluntary.

17        As discussed below, neither of Tobey’s right-to-counsel

18   claims are ripe for review because Tobey is not facing a term of

19   “actual imprisonment.”    See Scott v. Illinois, 440 U.S. 367, 373-

20   74 (1979); U.S. v. Moran, 403 Fed. Appx. 222, 223-24 (9th Cir.
21   2010).    Moreover, Tobey’s right-to-testify claim fails because

22   Tobey “remain[ed] silent in the face of his attorney’s decision

23   not to call him as a witness.”     U.S. v. Pino-Noriega, 189 F.3d

24   1089, 1094 (9th Cir. 1999).     Under the Ninth Circuit’s caselaw,

25   this amounts to a knowing, intelligent, and voluntary waiver.

26
27   1 This appeal was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 13, 2020.
                                      2
1                              I.    JURISDICTION

2         A district court may “specially designate” magistrate judges

3    within its district to exercise jurisdiction over the trial and

4    sentencing of people charged with misdemeanor offenses.       18

5    U.S.C. § 3401(a).     Because the Eastern District of California has

6    designated its magistrate judges to exercise jurisdiction in

7    these instances, it was proper for the magistrate judge to

8    preside over “all pretrial, trial, and post-trial matters” in

9    Tobey’s case.     E.D. Cal. L.R. 302(b)(3).

10        It is likewise proper for the district court to exercise

11   jurisdiction over this appeal, as “an appeal of right shall lie

12   from the judgment of the magistrate judge to a judge of the

13   district court of the district in which the offense was

14   committed.”     18 U.S.C. § 3402.

15

16                             II.    BACKGROUND

17        In September 2018, members of the United States Forest

18   Service were stationed at Mott Airport in Northern California to

19   help fight the Delta fire.      May 7, 2019 Tr. at 26:2-20.   As part

20   of this effort, the Forest Service flew helicopters in and out of
21   Mott Airport.     Id. at 26:17-24.

22        Jason Tobey lived near Mott Airport at the time.      Id. at

23   261:7-9.   On September 23, 2018, the helicopters flying nearby

24   startled Tobey, his wife, and their service dog.      Id. at 257:1-

25   20, 260:4-5.     At trial, Tobey’s wife testified that the

26   helicopters flew so close to their home that day that their
27   dishes began to shake—one even fell off the shelf.      Id. at 257:5-

28   9.   The helicopters also knocked a limb out of the Tobey’s plum
                                          3
1    tree.     Ex. E to Decision and Judgment.

2          Frustrated, Tobey drove to Mott Airport.         Id. at 186:3-21,

3    189:6-17.    Jeffrey Schifflett, a Forest Service employee, stopped

4    Tobey at the gate.     Id. at 186:3-21.       Owen Solomon, a contract

5    worker who was managing operations at Mott airport that day,

6    joined Schifflett.     Id. at 78:6-12, 186:24-187:2.        At trial,

7    Schifflett and Solomon both testified that Tobey was angry when

8    he arrived and throughout the interaction.          Id. at 77:13-24,

9    189:3-21.    Ultimately, Tobey threatened to “shoot [the

10   helicopters] out of the sky” if he had to.          Id.   Solomon promised

11   to tell the pilots not to fly over Tobey’s house.           Id. at 190:13-

12   16.     Satisfied, Tobey left.   Id. at 190:3-9.

13         But the next day, another helicopter flew over Tobey’s

14   house.     Tobey drove back to Mott Airport.       See id. at 87:1-6.

15   Schifflett, again manning the gate, saw Tobey driving up and

16   called Solomon.     Id. at 87:7-13, 204:1-2.       Someone else at the

17   airport called law enforcement.       Id. at 204:1-9.      After another

18   heated dispute, Tobey returned home where he, too, called law

19   enforcement.     Id. at 87:18-88:1.       A Forest Service law

20   enforcement officer arrested Tobey later that day.           Id. at 247:9-
21   16.     The officer charged him with violating 36 C.F.R. § 261.3(c)

22   the next day.

23         Tobey retained counsel: Travis Stroud.        ECF No. 3.   Stroud’s

24   associate filed a motion to dismiss and appeared at the motion to

25   dismiss hearing on Stroud’s behalf.         Mot. to Dismiss, ECF No. 8.

26   The motion essentially asked the Court to resolve all factual
27   disputes in Tobey’s favor and dismiss the charges.           See generally

28   Mot. to Dismiss at 2-8.     The magistrate judge properly denied the
                                           4
1    motion.     May 9, 2019 Mins., ECF No. 13.

2          At the hearing, the magistrate judge also addressed Tobey’s

3    motion to substitute counsel.     Tobey explained that Stroud had

4    not been working with him to prepare for trial.         May 7, 2019 Tr.

5    at 2:7-22.    He pointed out that Stroud was not at the hearing and

6    had not appeared for two previous hearings.       Id.    Stroud’s

7    associate confirmed that Stroud had not been preparing for

8    Tobey’s case and would not be prepared for trial.         Id. at 11:11-

9    18.     Having established Stroud’s inattention and lack of

10   preparation, Tobey requested that the Court appoint John Kucera—

11   an attorney from the CJA list—because Stroud had “exhausted”

12   Tobey’s “funds, time[,] and energy.”     Id. at 3:6-13, 19-22.      The

13   government opposed Tobey’s motion, arguing that trial was in two

14   days, its witnesses were already flying out to Sacramento from

15   out of state, and that allowing a last-minute substitution of

16   counsel would be unfairly prejudicial.       Id. at 4:6-16, 8:8-25.

17         The magistrate judge believed Tobey was bringing his motion

18   in good faith and acknowledged that defense counsel was

19   “unavailable [and] unprepared.”     Id. at 11:7-10, 19-22.      Even so,

20   he found that—absent a stipulation from the government—that
21   continuing trial so Tobey could bring a new attorney up to speed

22   would be too prejudicial.     Id. at 10:2-13.    The Court denied

23   Tobey’s motion to substitute counsel.        Id. at 13:8-13.

24         The parties proceeded to trial two days later.       May 9, 2019

25   Mins.     After a one-day bench trial, the Court convicted Tobey,

26   sentenced him to two years’ probation, and ordered him to pay a
27   $500 fine.     Decision and Judgment at 7.

28   ///
                                        5
1                               III.     OPINION

2        A.      Standard of Review

3        When a criminal defendant appeals his conviction to a

4    district judge, the appeal is the same in scope as it would be if

5    a defendant appealed a district court judgment to the court of

6    appeals.     Fed. R. Civ. Proc. 58(g)(2)(D).      Likewise, a district

7    judge reviewing a magistrate judge decision must use the same

8    standard of review that the court of appeals would use if a

9    district judge imposed the judgment.          U.S. v. Mancia, 720 F.

10   Supp. 2d 1173, 1178 (E.D. Cal. 2010).

11       Accordingly, this Court reviews the magistrate judge’s

12   denial of Tobey’s motion for substitution of counsel for abuse of

13   discretion.      U.S. v. Rivera-Corona, 618 F.3d 976, 978 (9th Cir.

14   2010).     The Court reviews the remainder of Tobey’s challenges de

15   novo.    U.S. v. Gillenwater, 717 F.3d 1070, 1076 (9th Cir. 2013)

16   (reviewing right-to-testify claim de novo); U.S. v. Rodrigues,

17   347 F.3d 818, 823 (9th Cir. 2003) (reviewing right-to-counsel

18   claim de novo).

19       B.      Right to Counsel

20               1.    Sixth Amendment
21       The Sixth Amendment provides that “[i]n all criminal

22   prosecutions, the accused shall enjoy the right . . . to have the

23   Assistance of Counsel for his defence [sic].”         The right to

24   counsel under the Sixth Amendment “encompasses two distinct

25   rights: a right to adequate representation and a right to choose

26   one’s own counsel”—the two rights Tobey now claims.          U.S. v.
27   Brown, 785 F.3d 1337, 1343 (9th Cir. 2015) (quoting Rivera-

28   Corona, 618 F.3d 976, 979 (9th Cir. 2010)).         The logical
                                           6
1    corollary: if a defendant does not have a Sixth Amendment right

2    to counsel, nor does he have either of these two derivative

3    rights.

4         Notwithstanding the Sixth Amendment’s sweeping language, its

5    right to counsel does not extend to “all criminal prosecutions.”

6    Rather, it extends to all felony prosecutions, Johnson v. Zerbst,

7    304 U.S. 458, 466-68 (1938); Gideon v. Wainwright, 372 U.S. 335,

8    339-43 (1963), and some misdemeanor prosecutions, Scott, 440 U.S.

9    at 373-74; Alabama v. Shelton, 535 U.S. 654, 667 (2002).

10   Specifically, the Sixth Amendment prohibits courts from either

11   (1) sentencing an uncounseled defendant to a term of

12   imprisonment, or (2) activating an uncounseled defendant’s

13   previously-suspended prison sentence.      Scott, 440 U.S. at 373-74;

14   Shelton, 535 U.S. at 667.

15        A misdemeanor prosecution does not trigger the Sixth

16   Amendment’s right to counsel simply because the crime charged

17   carries with it the possibility of imprisonment.      Scott, 440 U.S.

18   373-74.   Scott disavowed this proposition, finding the right

19   merely prohibited courts from sentencing uncounseled defendants

20   to a term of imprisonment.   Id.   It reasoned, “actual
21   imprisonment is a penalty [so] different in kind from fines or

22   the mere threat of imprisonment” that it warrants the extension

23   of different protections.    Id. At 373.

24        Even so, Shelton counsels against reading Scott too broadly.

25   535 U.S. at 667.   There, an Alabama court convicted an

26   uncounseled defendant of third-degree assault.     Id. At 658.
27   Although the court sentenced Shelton to a thirty-day term of

28   imprisonment, it immediately suspended that sentence and placed
                                        7
1    him on two years’ unsupervised probation, conditioned on payment

2    of court costs.   Id.   Shelton appealed, arguing that, absent

3    counsel, the Sixth Amendment barred the court from imposing a

4    term of imprisonment, suspended or otherwise. Id. At 658-59.      The

5    Supreme Court agreed:

6        A suspended sentence is a prison term imposed for the
         offense of conviction. Once the prison term is
7        triggered, the defendant is incarcerated not for the
         probation violation, but for the underlying offense.
8        The uncounseled conviction at that point result[s] in
         imprisonment; it end[s] up in the actual deprivation
9        of a person’s liberty.
10   Id. at 662 (internal citations and quotations omitted)

11   (modifications in original).   With this in mind, Shelton found

12   that incarceration for an uncounseled conviction—be it delayed or

13   immediate—is “precisely what the Sixth Amendment . . . does not

14   allow.”   Id.; contra Nichols v. United States, 511 U.S. 738, 746-

15   47 (1994) (holding a court may use an uncounseled misdemeanor

16   conviction to enhance the sentence for a subsequent conviction).

17       Shelton, however, left open the question of whether a term

18   of probation, untethered to a suspended prison sentence,

19   implicates a defendant’s Sixth Amendment right to counsel.      535

20   U.S. at 672-73.   This is the question Tobey’s appeal raises.
21       Citing U.S. v. Ramirez, 555 F. Supp. 736, 741 (E.D. Cal.

22   1983), Tobey tries to shield his appeal from Scott altogether.

23   Appellant’s Supplemental Brief at 2-3.     In Ramirez, this Court

24   limited Scott’s “actual imprisonment” rule to state criminal

25   proceedings.   55 F. Supp. at 739.    At the time, the court faced

26   questions about whether the Fourteenth Amendment incorporated the
27   full scope of the Sixth Amendment’s right to counsel against the

28   states.   Id. at 739-40.   Ramirez determined that federally-
                                       8
1    charged defendants enjoyed a more expansive right to counsel than

2    state defendants did.   Id.   Specifically, the Court found that

3    the Sixth Amendment guaranteed federal defendants a right to

4    counsel “unless the magistrate [judge] commits on the record

5    prior to trial that any sentence will not include imprisonment.”

6    Id. at 740.   Tobey argues the same rule applies here.

7    Appellant’s Supplemental Brief at 2-3.

8        But, as the United States argues, Ninth Circuit cases since

9    Ramirez have applied Scott’s rule to federal defendants.

10   Appellee’s Response to Appellant’s Supplemental Brief

11   (“Appellee’s Response”) at 3 (quoting United States v. First, 731

12   F.3d 998, 1002-03 (9th Cir. 2013)), ECF No. 42; see also United

13   States v. Gordon, 187 F.3d 649 (9th Cir. 1999).    While Ramirez’s

14   rationale is legally defensible, the theory has not gained

15   traction over the past thirty-seven years.   Indeed, adopting

16   Ramirez would require the Court to depart from the weight of

17   authority within and without this circuit.    See, e.g., Gordon,

18   187 F.3d at 649; U.S. v. Acuna-Reyna, 677 F.3d 1282, 1285 (11th

19   Cir. 2012); U.S. v. Pollard, 389 F.3d 101, 103-104 (4th Cir.

20   2004); U.S. v. Perez-Macias, 335 F.3d 421, 425-26 (5th Cir.
21   2003).   Ramirez, therefore, is not controlling or persuasive

22   authority.

23       United States v. Moran, 403 Fed. Appx. 222, 223-24 (9th Cir.

24   2010), although unpublished, provides a more compelling—and

25   recent—analysis of the question Shelton left unanswered.     In

26   Moran, a magistrate judge convicted an uncounseled defendant of
27   three misdemeanor offenses and sentenced him to a five-year term

28   of probation.   Id. at 223.   Moran appealed his sentence to the
                                       9
1    district judge, arguing the sentence was “illegal” because a

2    probation violation would result in incarceration—a result the

3    Sixth Amendment proscribed.   Id.    The district judge affirmed

4    Moran’s sentence.   Id.   Moran then appealed the decision to the

5    Ninth Circuit, raising the same argument.     Id.   The Ninth Circuit

6    likewise affirmed, upholding Moran’s probationary sentence even

7    though it rested on an uncounseled conviction.      Id. at 223-24.

8        Moran is too similar to this case for the Court to ignore

9    its guidance: a probationary sentence only implicates the Sixth

10   Amendment right to counsel when the government seeks to impose a

11   term of imprisonment for a probation violation.     Id.; cf. U.S. v.

12   Foster, 904 F.2d 20, 21 (9th Cir. 199) (stating in dicta, “[W]e

13   cannot agree . . . that imprisonment may be imposed for

14   violations of probation when the defendant was denied assistance

15   of counsel at the initial trial”).

16       To date, Tobey has not violated the terms of his probation

17   and the government has not sought to incarcerate him.     If these

18   two events occur, they would trigger the Sixth Amendment’s

19   protections and require this Court to determine whether the

20   pretrial and trial proceedings effectively deprived Tobey of his
21   constitutional right to counsel.     But, as is, Tobey’s right-to-

22   counsel challenges are not ripe for review.     See U.S. v.

23   Infante-Caballero, 789 Fed.Appx 614, 615 (9th Cir. 2020); U.S.

24   v. Linares, 921 F.3d 841, 843-44 (9th Cir. 1990).      The Court

25   therefore denies this portion of the appeal as unripe.

26            2.    Criminal Justice Act
27       The CJA authorizes magistrate judges to provide

28   representation “for any financially eligible person who is
                                         10
1    charged with a Class B or C misdemeanor” when “the interests of

2    justice so require.”    18 U.S.C. § 3006A(a)(2)(A).    Tobey

3    contends the magistrate judge erred when he declined to inquire

4    into Tobey’s financial eligibility.     Appellant’s Brief at 29.

5    But as the United States argues, the magistrate judge had no

6    reason to assess Tobey’s eligibility because the Court did not

7    allow Tobey to discharge his retained counsel.     Appellee’s Brief

8    at 22.   As this argument demonstrates, the question of whether

9    the magistrate judge violated the CJA is necessarily intertwined

10   with the question of whether the magistrate judge erred in

11   denying Tobey’s motion to substitute counsel.     Consequently, the

12   ripeness issues that preclude the Court from adjudicating

13   Tobey’s Sixth Amendment claims likewise require the Court to

14   deny this portion of Tobey’s appeal as unripe.

15       C.    Right to Testify

16       “The right of an accused to testify in his own defense is

17   well established, and is a ‘constitutional right of fundamental

18   dimension.’”   U.S. v. Pino-Noriega, 189 F.3d 1089, 1094 (9th Cir.

19   1999) (quoting U.S. v. Joelson, 7 F.3d 174, 177 (9th Cir. 1993)).

20   This right flows from the Fifth Amendment’s due process
21   guarantee, the Fifth Amendment’s right to be free from compelled

22   testimony, and the Sixth Amendment’s right to call favorable

23   defense witnesses.     See Rock v. Arkansas, 483 U.S. 44, 51-53.

24   The right to testify belongs to the accused, not his attorney.

25   Pino-Noriega, 189 F.3d at 1094.    Accordingly, only the accused,

26   not counsel, can waive the right to testify.     Id.   This waiver
27   “must be knowing and intentional.”      Id.

28       Notwithstanding how deeply the right to testify lies within
                                        11
1    the Constitution’s fundamental protections, the Ninth Circuit has

2    narrowly circumscribed this right as a basis for appeal.      As the

3    United States argues, Pino-Noriega is particularly emblematic of

4    this winnowing:

5        [W]hile the waiver of the right to testify must be
         knowing and voluntary, it need not be explicit. A
6        defendant is presumed to assent to his attorney’s
         tactical decision not to have him testify. The
7        district court has no duty to affirmatively inform
         defendants of their right to testify, or to inquire
8        whether they wish to exercise that right. . . . When a
         defendant remains silent in the face of his attorney’s
9        decision not to call him as a witness, he waives the
         right to testify.
10

11   Pino-Noriega, 189 F.3d at 1094 (internal citations and quotations

12   omitted); see also Appellee’s Response at 23-24.

13       The doctrine surrounding a defendant’s right to testify

14   insists defense counsel cannot waive a defendant’s right to

15   counsel, but then presumes an attorney’s decision on this matter

16   is coextensive with their client’s.    Id.   It requires a “knowing

17   and intentional waiver” of the right to testify.     Id.   And yet,

18   it upholds waivers when a defendant is silent, id.; when he

19   doesn’t know he has the right to testify, U.S. v. Edwards, 897

20   F.2d 445, 446-47 (9th Cir. 1990); and when he produces evidence
21   that he wanted to testify but was denied the opportunity,

22   Karkehabadi v. Tampkins, No. 8:16-cv-01854-JLS-MAA, 2019 WL

23   3849175, at *10 (collecting cases).    Under this circuit’s

24   precedent, neither defense counsel nor courts must inform a

25   defendant about this right.    Edwards, 897 F.2d at 446-47; Pino-

26   Noriega, 189 F.3d at 1094.    In short, the Ninth Circuit all but
27   forecloses relief for the defendant who silently objects to his

28   attorney’s waiver of a right he never knew existed.
                                       12
1        Bearing this in mind, Tobey urges the Court to adopt out-of-

2    circuit caselaw to conduct this analysis.     See Appellant’s Brief

3    at 31-33 (citing Ledezma v. State, 626 N.W.2d 134, 146 (Iowa

4    2001); Blackburn v. Foltz, 828 F.2d 1177, 1181-82 (6th Cir.

5    1987); Horton v. State, 306 S.C. 252, 255 (1991)).      This Court is

6    nonetheless bound by the Ninth Circuit’s rulings.

7        Here, the magistrate judge allowed Tobey an opportunity to

8    speak with his attorney before deciding whether to testify.       May

9    9, 2019 Tr. at 263:3-4.     Before they went off the record, the

10   government attorney clarified, “I just want to make sure it’s

11   clear on the record that Mr. Tobey knows that it’s his decision

12   whether or not to testify, not counsel’s decision.”      Id. at

13   263:5-8.     The Court agreed, told Tobey to take his time in making

14   the decision, and even allowed him to consult with his wife.        Id.

15   at 263:14-16, 264: 1-9.     Tobey decided to testify.   Id. at

16   264:14-15.

17       Once Tobey took the stand, his counsel revealed a minimal

18   understanding of both hearsay and the Fifth Amendment privilege

19   against self-incrimination.     Id. at 265:3-6, 266:15-267:7.     Upon

20   realizing that his intended line of questioning would “open the
21   door” for certain cross-examination, defense counsel requested to

22   speak to Tobey again.     Id. at 267:7-8.   The Court obliged.    Id.

23   at 267:9. Afterward, Tobey’s counsel said, “[M]y client would

24   decline to testify and we will submit on the matter.”      Id. at

25   267:14-15.    Crucially, Tobey did not object to this change of

26   course.
27       As the United States argues, the proceedings below went far

28   beyond what the Ninth Circuit requires to ensure Tobey knew the
                                        13
1    right to testify was his to waive.      Appellee’s Brief at 22-30.

2    Tobey nonetheless assented to his attorney’s decision to end his

3    direct examination.     The Court therefore finds Tobey knowingly,

4    intelligently, and voluntarily waived his right to testify.

5

6                                 IV.   ORDER

7        For the reasons set forth above, the Court AFFIRMS Tobey’s

8    conviction and sentencing.

9        IT IS SO ORDERED.

10   Dated: March 24, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        14
